IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-31438
                        Conference Calendar



DARIAN SLY,

                                         Plaintiff-Appellant,

versus

ED C. DAY, JR.; ROBERT TANNER; QUYEN TRAN;
KATHY MCGINNIS; BESSIE CARTER,

                                         Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 00-CV-2277-J
                         --------------------
                             June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Darian Sly, Texas prisoner # 287746, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 action pursuant to FED.

R. CIV. P. 12(b)(6).   Sly’s motion to amend his brief is DENIED.

Sly argues that the defendants were deliberately indifferent to

his serious medical needs relating to a bullet fragment in his

left leg.   He contends that he was subjected to suffering for

three months, that he did not receive adequate treatment for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-31438
                                  -2-

pain, and that referral to an orthopedic specialist was delayed.

He contends that the specialist’s orders for physical therapy

were not carried out as prescribed, causing him to acquire a

deformity in walking and standing.

     Unsuccessful medical treatment, acts of negligence, neglect,

or medical malpractice are insufficient to give rise to a 42

U.S.C. § 1983 cause of action.    Varnado v. Lynaugh, 920 F.2d 320,

321 (5th Cir. 1991).   Nor is a prisoner's disagreement with his

medical treatment sufficient to state a claim under 42 U.S.C.

§ 1983.   Id.

     Sly himself characterizes the defendants’ actions as

“negligence” in his brief.    Dr. Tran monitored Sly’s leg

condition frequently over a period of three months, and as Sly

himself alleged, “when Dr. Tran saw that the problem had grew

[sic] worse,” Tran gave Sly Naprosyn for pain, referred him to

the specialist, and ordered restrictions on walking.       Sly’s

complaints about the fact that Tran did not take these steps

sooner amount to nothing more than a disagreement with Dr. Tran’s

earlier assessments of his condition.       The administrative

defendants were not deliberately indifferent in relying on Dr.

Tran’s assessments in denying Sly’s grievances.       The delay in

physical therapy is also attributable to negligence.       The facts

alleged, that the medical department had put in requests for

therapy on two occasions, do not demonstrate deliberate

indifference.   The district court did not err in granting the
                          No. 01-31438
                               -3-

defendants’ motion to dismiss.   Cinel v. Connick, 15 F.3d 1338,

1341 (5th Cir. 1994)(de novo review).

     Sly's appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.    See 5TH CIR. R.

42.2.

     Sly is hereby informed that the dismissal of this appeal as

frivolous counts as a strike for purposes of 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996)

(“[D]ismissals as frivolous in the district courts or the court

of appeals count [as strikes] for the purposes of [§ 1915(g)].”).

We caution Sly that once he accumulates three strikes, he may not

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; MOTION DENIED.